Judgment affirmed, with costs. Ail concur, except Taylor, J., who dissents and votes for reversal on the facts and a new trial in the following memorandum: The decided preponderance of the testimony is to the effect that the collision between the vehicles occurred within no more than ten feet from the spot where the truck of the defendant corporation came to a stop at the westerly curb. If this be so, the collision occurred on the westerly side of the street and under the law of the ease, as announced by the court, plaintiff should not recover. (The judgment affirms a City Court of Rochester judgment in an automobile negligence action.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.